Citation Nr: 1753127	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for postoperative residuals of a right shoulder injury (right shoulder disability) prior to March 28, 2011, and a rating in excess of 20 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from January 1979 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

An April 2016 Board decision increased the evaluation of the appellant's right shoulder disability from 20 to 30 percent for the period prior to March 28, 2011, and denied a rating in excess of 20 percent thereafter.  The Board also determined that the issue of entitlement to TDIU was not properly on appeal.  The United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand in October 2016 which vacated and remanded the April 2016 Board decision to the extent that it denied the award of a rating in excess of 30 percent for the period prior to March 28, 2011, denied the award of a rating in excess of 20 percent beginning March 28, 2011, and declined to adjudicate the issue of entitlement to TDIU.

The Board remanded this matter in January 2017.  A Supplemental Statement of the Case (SSOC) was issued in June 2017.

On his February 2010 substantive appeal, the appellant requested a travel Board hearing.  In a November 2015 statement on a VA Form 9, the appellant reported that he did not want a Board hearing.  His representative confirmed that the appellant wished to withdraw such hearing request in November 2015.  Therefore, the Board finds that the appellant's hearing request is withdrawn.  See 38 C.F.R § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, this matter must again be remanded for additional development.

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This duty includes making as many requests as necessary to obtain relevant records in the custody of a Federal department or agency such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).

In this case a May 2008 clinical note states that the appellant reported receiving SSA disability benefits for a right shoulder disability.  Although these records may be relevant to both the appellant's increased rating and TDIU claims, it does not appear that these records have been requested or received, or that SSA has indicated that such records do not exist.  

Thus, a remand is warranted for the RO to make appropriate efforts to obtain these potentially relevant records.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

In September 2015, the appellant complained of right shoulder pain during an emergency room visit after performing overhead drywall work and lifting and throwing a frozen chicken into a car one-handed.  During his March 2017 VA examination, he explained that such activities resulted in a month-long flare-up.  Although the appellant also reported experiencing flare-ups during his March 2011 contracted examination and his October 2015 VA examination, his March 2017 statement was the only specific description of the length of a flare-up offered.  Rather, the length and frequency were simply described as varying in March 2011.  It is thus unclear whether the one-month flare-up period experienced in September 2015 is representative of the typical duration of the appellant's right shoulder flare-ups.

In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the Court held that, in a case where a worsened condition lasted weeks or months, VA may not rely on a medical examination performed during the inactive stage of veteran's fluctuating condition.  However, in Voerth v. West, 13 Vet. App. 117, (1999), the Court found that where a veteran's disability, in its recurrent state, did not affect his or her employability and the worsened condition did not last more than a few days, an examination during a flare-up was not required.  

Upon remand, the appellant should also be scheduled for a VA examination to determine the current severity of his right shoulder disability.  Such examination should be scheduled during a flare-up, if feasible.  If such is not feasible, the examiner should record the appellant's flare-up history and estimate loss of range of motion during a flare-up, to the extent practicable.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to obtain copies of SSA records pertaining to the appellant's award of disability benefits, to include copies of any decisions rendered and the records upon which such decisions were based.

2.  Schedule the appellant for a VA examination to clarify the severity of his service-connected right shoulder disability.  Such examination should be scheduled during a flare-up, if practicable.

Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should specifically delineate all pathology and symptoms attributable to the service-connected right shoulder disability, to include popping, locking, dislocation, and pain.  The examiner should indicate whether such complaints are consistent with dislocation, malunion, or nonunion of the humerus, clavicle, or scapula. 

The examination report should include the range of motion of the right shoulder in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, he or she should state so and provide an explanation.  Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  A clear rationale for all opinions must be provided.

If such examination is not performed during a flare-up, the examiner should record the appellant's flare-up history and estimate the appellant's loss of range of motion during a flare-up, to the extent practicable.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues on appeal, considering all the evidence of record.  If the benefit sought is not granted, furnish the appellant a Supplemental Statement of the Case and the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




